Title: To Benjamin Franklin from Catharine Greene, 1 October 1776
From: Greene, Catharine
To: Franklin, Benjamin



My Dear Friend
Warwick Octr the 1st 1776
You will be Glad to hear of our geting home Safe which we did Friday night being 9½ Days on our Journey 10 on the Rhode layd by one throw a Careless trick of Catharines but as Dont Choose to Leson her in your esteem Shall not tell the Particuliars. I wrote you from New Rochell after we had Past the troubled Waters which hope you have Receivd. After that had nothing Remarkable except at the Publick houses. Wonderful accounts from N. york Such as was Never there Supposd. We Come from Newhaven to Harford and then to Windham and then to Providence where we Deliverd our treasure Meeting with no other trouble with it then the Bulk and heft. We there heard of Celias haveing the Small Pox finely at Medfield and was expeckted to be out in a day or two. Calld upon a few friends and Came home where we was So Joyfully Receivd as was worth takeing the Journey for had we had no other Pleasure. They had all been Very Clever and Sayd there had been but one or two Disagreeable things had happend which Desird not to hear of. Comeing from your house at first I hardly knew whether to be Glad or Sorry you was not at home as the Parting from those we love is Sorrow, but when I Pleasd my Self with the Wish you had to Run away from hurry and Come to New England I was Sorry as I Wanted you to Strengthen the hope but not without you Could Pass the North River with great Safety and you Could be made Very Comfortable on the Rhode and then I Could wish you to take your Dear Sister with you whoes Heart is So Divided between So good a Brother and a Distrest Daugter that though She appears Chearfull is Very un happy and for fear of makeing her friends So keeps all to her Self. She is a Dear good Woman and in whatever would Contribute to her happines, Should do it Willingly. Our Best Regard to Mr. and Mrs. Beach Beney and Dear little Willy. All of you I long to feast with us on fine Peaches and Pares and Bakt Sweet apples all which we have in great Plenty. Uncle Philip is here the Person you Visited with me and adds his love as does Jenny Phebe and Ray who is a good Boy as is Samey and other Children. I am with Due Respect and as much love as you wish, your friend
Caty Greene


Be kind enough to give our love to Mr. Elery and mention our geting home well. Mr. Greene would have wrote but has Company.

We feasted upon you a great deal Since we left your house for all there is but Such a Morsal of you left. Poor Doctr. Babcock with Mr. Collins the Gentleman that was to Come to us was at New york at the time the City was given up the Doctr. Run and Lost his horse for a time. Mr. Collins got over the Jersey Side and left both his horses but the Doctr. got his again one of our officers had Rhode it off.
I askt Genll. Greene if there was any Prospect of our Prisoners being Releast from Quebeck he Sayd it lay with the Congress. Do my Dear Friend if there is any exchangeing them let it be done for they have Past throw Such ameseing hardships [torn a]s makes it Nessary for there Country to [torn th]em Selves in there Cause.
When I Say or write too free Pray tel me.

 
Addressed: To / Doctr Franklin / Philadelphia
